             Case 8:17-bk-09732-CPM                  Doc 12       Filed 10/07/19         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

IN RE:                                                          CASE NO.: 8:17-bk-09732-CPM
Roca Labs Inc
Debtor(s)                                                       CHAPTER 7
________________________/

              MOTION TO COMPEL TURNOVER OF NON EXEMPT ASSETS

       COMES NOW the Trustee, NICOLE M. CAMERON, by and through her undersigned
attorney, and hereby moves this Honorable Court for an order compelling PayPal, Inc. to turn over
the funds held in PayPal, Inc. account #1204895147681012587 and, in support, would show the
Court the following:

                                         NOTICE OF OPPORTUNITY TO
                                      OBJECT AND REQUEST FOR HEARING

      Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without further
 notice or hearing unless a party in interest files a response within thirty (30) days from the date set forth on the
 attached proof of service plus an additional three days for service if any party was served by U.S. Mail.

     If you object to the relief requested in this paper, you must file a response with the Clerk of the Court at
 Sam M. Gibbons U.S. Courthouse, 801 North Florida Avenue, Suite 555, Tampa, Florida 33602-3899, and
 serve a copy on the movant’s attorney, Nicole M. Cameron, Esquire, 235 Apollo Beach Blvd., #231, Apollo
 Beach, Florida 33572 and any other appropriate persons within the time allowed. If you file and serve a
 response within the time permitted, the Court will either schedule and notify you of a hearing, or consider the
 response and grant or deny relief requested without a hearing.

 If you do not file a response within the time permitted, the Court will consider that you do not oppose the relief
 requested in the paper, will proceed to consider the paper without further notice or hearing, and may grant the
 relief requested.



   1. That Nicole M. Cameron is the duly-appointed and acting Chapter 7 Trustee in the above-

        styled case.

   2. Trustee received documents from PayPal, Inc. of an open account (account

        #1204895147681012587) held under Debtor’s tax identification number ending in 5366.

   3. The account is listed as a business account and indicates there is $11,581.00 being held in

        the account.

   4. The PayPal, Inc. account is an asset of Debtor’s Bankruptcy Estate.
           Case 8:17-bk-09732-CPM          Doc 12    Filed 10/07/19     Page 2 of 2




   5. These funds were originally found by the investigation of the SEC into Debtor’s principal’s

       affairs.

   6. The SEC advised Trustee of the account and advised the SEC would not be making a claim

       on the funds as the funds were an asset of Debtor and not Debtor’s principal.

   7. Therefore, Trustee requests an order compelling PayPal, Inc. to close the account and

       forward the funds payable to Nicole M. Cameron, Trustee.

       WHEREFORE, the Trustee moves this Honorable Court for an order compelling the

PayPal, Inc. to turnover to the Trustee the funds held in PayPal account #1204895147681012587.

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee’s Motion to
Compel Turnover of Non Exempt Assets has been sent by the Court’s CM/ECF system on
October 7, 2019 to Asst. U.S. Trustee, 501 E. Polk St., #1200, Tampa, FL 33602 and Glenn A
Reid, Esq., THE LAW OFFICE OF GLENN A REID, P.A., 3415 WEST LAKE MARY
BOULEVARD, SUITE 950554, LAKE MARY, FL 32798 and Via US Mail on October 8, 2019
to: Roca Labs Inc, PO BOX 950554, LAKE MARY, FL 32795, and PayPal, Inc., Attn. Dan
Schulman, President, 2211 N. 1st St., San Jose, CA 95131 and PayPal, Inc., Attn.: Cassandra
Richards, Legal Specialist, 7700 E. Port Pkwy, La Vista, NE 68128 and Paypal, Inc., c/o CT
Corporation System, 1200 S. Pine Island Rd., Plantation, FL 33324.



                                                    __/s/ Nicole M. Cameron____________
                                                    NICOLE M. CAMERON, ESQUIRE
                                                    235 Apollo Beach Blvd., #231
                                                    Apollo Beach, FL 33572
                                                    Phone: (813) 645-8787
                                                    Fax: (866) 674-0164
                                                    Florida Bar No.: 0036860
